                                                                              JS-6
1    NICOLA T. HANNA
     United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     NAJAH J. SHARIFF (Cal. Bar No. 201216)
4    JOHN D. ELLIS (Cal. Bar No. 322922)
     Assistant United States Attorneys
5          Federal Building, Suite 7211
           300 North Los Angeles Street
6          Los Angeles, California 90012
           Telephone: (213) 894-2534
7                      (213) 894-2740
           Facsimile: (213) 894-0115
8          E-mail: najah.shariff@usdoj.gov
                     john.ellis3@usdoj.gov
9
     Attorneys for Plaintiff
10   United States of America
11
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                     WESTERN DIVISION
15   UNITED STATES OF AMERICA,                        No. CV 18-9442-GW-JEMx
16               Plaintiff,                           Order on Stipulation to Dismiss by Reason
                                                      of Settlement
17                      v.
18   ROQUE K. SZETO,
19               Defendant.
20
21                                    ORDER
22         Based on the parties Stipulation, the Court orders:
23         1.     The parties have settled this case and have entered into a Stipulation
24   Regarding Settlement Terms and Agreement that controls the settlement terms of the
25   case and resolves all issues raised in the complaint.
26
27
28
                                                  1
1          2. Accordingly, the case is dismissed without prejudice. The Court shall retain
2    jurisdiction over the case to enforce the terms of the settlement.
3          IT IS SO ORDERED:
4
5
6     Dated: November 6, 2019
                                                HONORABLE GEORGE H. WU
7                                               UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
